Title: To Benjamin Franklin from Pierre du Calvet, 14 September 1784
From: Calvet, Pierre du
To: Franklin, Benjamin


				
					a londres le 14e. Septembre 1784.No. 9, Cannon-Street, near general poste office.—
					Monsieur L’Ambassadeur,
				
				J’ai eu l’honneur il y [a] Six Semaines d’envoyer á vôtre Excellence, par la voie de Mr. L’ambassadeur de france, un

exemplaire imprimé de mon appel á la justice de l’êtat, (l’angleterre), c’est l’histoire lamentable de la tirannie la plus horrible, déployeé contre moi, par le général haldimand, parce qu’il me, Soupgonnoit un ami des americains. L’humanité, la justice Se récrient vivement contre de pareilles horreurs et en reclament la vengeance. Ces Sentimens Semblent á titre personel, devoir être ceux des etats unis, personnellement intéressés dans l’injustice et dans l’insulte. Le moment d’en avoir justice Semble être Sur le point d’arriver. Forcé par les cris publics notre ministre á rappellé le général haldimand, comme la voix publique l’annonce de toute part. La justice des loix va avoir Son cours: mais en angleterre les loix n’administrent la justice qu’au poids de l’or, ma fortune avoit été bien entamée par les violences de quebec; la connivance de londres, en multipliant mes dépenses, la encore bien affoiblie. Dans cette extremité, je n’ai d’autre recours, que dans le payement de la dette, dont les etats unis me Sont redevables, pour les fournitures, prises dans mes Magazins á Montreal par leurs généraux en 1775 et 1776, d’ont j’eus l’honneur de remettre le 17 et le 20 de Septembre de l’anneé derniere les copies des réconnoissances A votre Excellence dans les deux audiences qu’elle m’accorda a passy. Elle me promit ôbligeamment Sa protection auprés du congrés. Je ne doute pas qu’elle n’ait reussi. De ce Succés dépend célui que j’attend de la judicature d’angleterre. Le payement Si non en totalité du moins en partie peut Seul me mettre en etat de fournir aux fraix. Je ne crois pas les etats capables de refuser cette justice, Surtout dans une circonstance, ou ce refus aboutiroit á faire triompher avec impunité un tiran qui ne persécutoit que parce qu’il avoit en horreur le nom Américain et françois. J’ai intéressé en ma faveur la Médiation de Mr. le Comte de vergennes, et la récommandation de l’Ambassadeur de france, Mr. le Comte d’Adhemar; je ne puis que me promettre d’apprendre bientot de votre excellence, le Succés de ces demarches, Surtout quand je Considere, que je les fais auprés de Mr. le docteur franklin, c’est á dire

á un ambassadeur vertueux, l’ami des hommes, le protecteur né des opprimés, consequemment le plus grand ennemi des tirans. Le porteur de cette lettre est un ancien officier françois, établi depuis long tems dans une partie du canada, cédeé par le dernier traité de paix aux états unis. Il révient d’amérique; il pourra donner a vôtre excellence des informations particulieres Sur le pays ou il étoit établi. Je demande pardon a vôtre excellence de la vivacité de mes instances; la nécessité la plus indispensable m’en dicte la loi; et d’ailleurs j’ecris a un grand vertueux, á qui le cœur en dira plus en faveur des opprimés que je ne Saurois lui en écrire.
				J’ai l’honneur d’étre avec le respect le plus profond. De vôtre Excellence Monsieur l’Ambassadeur, Vôtre trés hûmble et tres ôbéïsst. Servitr.
				
					
						Pierre du Calvet
					
				
				
					P.S. Je Supplie vôtre Excellence de M’honorer d’un mot de Reponse par la voye de Mr. l’ambassadeur de france de Mr. le Comte d’Adhemar—
					
						Pierre du Calvet
					
				
			 
				Notation: Pierre Du Calvet 14 Sept. 1784.—
			